Citation Nr: 1720026	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  15-31 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty for the Army from August 1952 to July 1963.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right knee disability as a result of service. The Veteran's service treatment records indicate that the Veteran injured his right knee in 1955 when he jumped from the pier onto his ship. The Veteran had intermittent problems with his knee for the next seven years, and was eventually diagnosed with a torn medical meniscus. The Veteran underwent surgical repair at the U.S. Naval Hospital in December 1962, and was noted to have an uneventful recovery. The Veteran was released to full unrestricted duty on January 1963, and was released from active duty in July 1963. The Veteran reports that post-service he worked on ladders as a house painter for 30 years following service. 

The Veteran asserts that his knees have always caused him some pain and discomfort with certain movements, especially when going upstairs or stepping onto a curb. See June 2015 VA examination. Furthermore, in a May 2015 correspondence, the Veteran states the following: "Till today, 52 years later, I can't lean on my right knee without a cushion, because the cushion cartilage was removed, still have a 4" scar." 

The Veteran was afforded a VA examination in June 2015. The VA examiner noted a diagnosis of right knee meniscal tear in November 1962, and through diagnostic testing found the following diagnoses: moderate degenerative changes to the tibiofemoral joints, bilateral chondrocalcinosis, and mild to moderate degenerative changes to the patellofemoral joints. However, the examiner opined that the claimed knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and provided rationale that included a finding that "[t]here are no objective findings on day of exam to support any diagnosis of any chronically disabling right knee condition."

Moreover, in May 2017 the Veteran waived RO consideration of newly submitted evidence. The newly submitted evidence included April 2017 private treatment records of his right knee. Such records indicate imaging of the right knee with an impression that includes severe tricompartmental osteoarthrosis and extensive chondrocalcinosis with small joint effusion. 

Thus, the Board remands this matter for an additional examination of the Veteran's knee to clarify the Veteran's diagnosis and for consideration of the Veteran's newly submitted private treatment records.

Last, the Board notes that a significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Thus, the examiner is to consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any updated VA and/or private treatment records, should they exist. Ensure that all records are properly scanned and labeled in Veteran's electronic file.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right knee disability. The electronic claims file, to include the Veteran's service treatment records, statements, private treatment records, and VA treatment records, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability had its onset in service or is otherwise related to the Veteran's service, to include his 1955 meniscal tear in service and December surgical repair.

The examiner's attention is directed to the Veteran's statements of continued symptomatology, service treatment records, and April 2017 private treatment records (filed May 2017) which include imaging of the right knee with an impression that includes severe tricompartmental osteoarthrosis and extensive chondrocalcinosis with small joint effusion.

A rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


